Citation Nr: 0902016	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  97-15 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative disc disease of the cervical spine (hereinafter, 
"cervical spine disorder"), rated as 20 percent disabling 
prior to May 1, 2000, and 40 percent disabling from May 1, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
October 1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The RO in Wichita, Kansas, currently has jurisdiction over 
the veteran's VA claims folder.

The veteran testified at a personal hearing before personnel 
at the RO in January 1996.  A transcript of this hearing has 
been associated with the veteran's VA claims file.

The case was previously before the Board in June 1999, March 
2004, and September 2005.  In June 1999 and March 2004, the 
Board, in pertinent part, remanded the veteran's cervical 
spine claim for additional development.  By a September 2005 
decision, the Board, in pertinent part, concluded that the 
veteran's service-connected cervical spine disorder was not 
entitled to ratings in excess of those currently in effect.  
In addition, the Board denied increased ratings for the 
veteran's service-connected disabilities of the left hip and 
left shoulder.

The veteran appealed the Board's September 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a May 2008 memorandum decision, the Court 
vacated the Board's decision to the extent it denied an 
increased disability rating for the service-connected 
cervical spine disorder, and remanded for further 
adjudication consistent with the Court's decision.  However, 
the Court affirmed that portion of the Board's decision that 
denied increased ratings for the veteran's service-connected 
disabilities of the left hip and left shoulder.  Judgment was 
entered by the Court later that same month.

For the reasons stated below, the Board concludes that 
additional development is required to comply with the Court's 
May 2008 decision.  Accordingly, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

In March 2004, the Board remanded the veteran's cervical 
spine claim, in part, for a new VA examination to evaluate 
the severity of the service-connected disability.  Further, 
the Board specifically directed the VA examination answer the 
following:

(a) Does the service-connected 
degenerative disc disease of the cervical 
spine involve only the joint structure, 
or does it also involve the muscles and 
nerves?

(b) Does the cervical spine disability ... 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, the examiner should comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiner must so 
state.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the cervical 
spine, ... or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the cervical spine ....

The Court has held that "a remand by ... the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  We hold further that a 
remand by ... the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand."  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

The record reflects the veteran was subsequently accorded VA 
neurologic and orthopedic examinations of his cervical spine 
in April 2004.  However, the Court found in its May 2008 
memorandum decision that the examinations only answered 
question (a) detailed above; the Court found that neither 
examination answered questions (b) and/or (c).  In addition, 
the Court found that the Board did not consider the 
applicability of 38 C.F.R. §§ 4.40 and 4.45 addressing the 
impact of functional loss, weakened movement, excess 
fatigability, and pain in regard to this disability.  
Therefore, the Court vacated the Board's decision as to the 
service-connected cervical spine disorder, and remanded the 
case for VA to provide a medical examination that complied 
with the Board's March 2004 remand order and for the Board to 
consider the applicability of 38 C.F.R. §§ 4.40 and 4.45.  
Therefore, a remand is required to provide the veteran with a 
new examination in accord with the Court's decision.

Since a new examination is necessary in the instant case, the 
veteran is hereby informed that 38 C.F.R. § 3.326(a) provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

The Board also observes that a decision was recently issued 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this holding was issued after this appeal was certified and 
transferred to the Board, the RO did not have the opportunity 
to provide such notice.  This also warrants a remand in this 
case.

For these reasons, the case is REMANDED for the following 
action:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an increased 
rating for his service-connected cervical 
spine disorder, as outlined by the 
holding of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his cervical 
spine since April 2004.  After securing 
any necessary release, obtain those 
records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the severity of his service-
connected cervical spine disorder.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner should indicate 
in the examination report that the claims 
folder was reviewed.

It is imperative that the examiner 
comment on the functional limitations 
caused by pain and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of 
motion.  Specifically, the examiner must 
answer the following:

(a) Does the cervical spine 
disability cause weakened movement, 
excess fatigability, and 
incoordination, and if so, the 
examiner should comment on the 
severity of these manifestations on 
the ability of the veteran to 
perform average employment in a 
civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner must so 
state.

(b) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested 
on movement of the joints, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the cervical spine, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the cervical spine.

Findings should be reported which address 
all potentially applicable diagnostic 
codes, to include information on 
incapacitating episodes.  Further, the 
examiner should specifically state 
whether the veteran has ankylosis of the 
spine.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  
The adjudication of this appeal should 
reflect consideration of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC) which addresses all of the evidence obtained after the 
issuance of the last SSOC in January 2005, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

